DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-12) in the reply filed on 27 December 2021 is acknowledged.  The traversal is on the ground(s) that the inventions of each of the groups are so closely related that restriction is not required and does not place a search burden on the Examiner. This allegation relies on the unsupported assumption that the search and examination of all inventions would be coextensive. However, the issues raised in the examination of the claims are divergent.  For Example the art applied in the rejection below would not apply to the other independent claims. In addition, the Examiner has properly identified limitations between the claims which render such claims distinct and thus restrictable (see rejection below).
In any case, while there may be some overlap in the searches of the inventions, there is no reason to believe that the searches would be identical and at any point during prosecution, claims drawn to each invention may be amended and thus, may diverge from each other, requiring searches in areas which DO NOT overlap.  
Claims 13-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 December 2021.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klinkaii (US Patent 4,490,321).
Regarding Claim 1: Klinkaii discloses a  rapid heat cycle compression molding method for forming a composite part, the method comprising: a) positioning, at a first heating station, a mold (28, 30) containing of an assemblage of feed constituents, the first heating station having a first hot press (10) including two platens (18, 20), wherein the platens have a temperature that is above a processing temperature of a resin in the feed constituents; b) heating the mold by applying pressure to the mold by pressing the platens of the first hot press against the mold; c) transferring the mold to a first cooling station, the first cooling station having a first cold press (12) including two platens (14, 16), wherein the platens have a first temperature that is below the processing temperature of the resin; d) cooling the mold by applying pressure to the mold by pressing the platens of the first cold press against the mold, wherein the applied pressure is sufficient to fully consolidate the feed constituents, forming a composite part; and e) ejecting the 
Regarding Claim 12: Klinkaii discloses the invention as described in claim 1.  Klinkaii implicitly and intrinsically discloses wherein, after the composite part is ejected, loading a subsequent assemblage of feed constituents in the mold and repeating a) through e).  Such repeated steps are inherent in the manufacturing process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 2-7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Klinkaii (US Patent 4,490,321).
Regarding Claims 2-4: Klinkaii discloses the invention as described in claim 1.  Klinkaii further disclose the temperature and pressure of the molds are controllable (col. 6 lines 5-10).  Given those teachings a person having ordinary skill at the time of invention would have found it obvious and well within the skill of a routineer in the art to optimize temperature and pressure settings for the given molding materials and therefore would have found applying pressure to the platens of the first hot press comprises: maintaining the pressure at a first pressure until a temperature of the mold is within about 25 degrees centigrade of the processing temperature of the resin; and after the temperature of the mold is within about 25 degrees of the processing temperature, raising the pressure to a second pressure, wherein the second pressure is within about 40 percent of the pressure required to fully consolidate the feed constituents and wherein the second pressure is the pressure required to fully consolidate the feed constituents to be a matter of obvious and routine optimization.
Regarding Claim 5: Klinkaii discloses the invention as described in claim 2.  Klinkaii fail to disclose a second heating station.  However as described above, Klinkaii disclose wherein the pressure and temperature are controlled and adding a second heating station which furthers the heating and pressurizing process would be a matter of obvious duplication of parts/steps.
Regarding Claims 6 and 7: Klinkaii discloses the invention as described in claim 2.  Klinkaii fail to specifically describe wherein cooling the mold at the first cooling station 
Regarding Claims 10 and 11: Klinkaii discloses the invention as described in claim 1.  Klinkaii fail to specifically disclose wherein the mold has a first section and a second section, and wherein applying pressure to the mold by pressing the platens of the first hot press against the mold comprises heating the first section at a first rate and heating the second section at a second rate that is different from the first rate and wherein applying pressure to the mold by pressing the platens of the first cold press against the mold comprises cooling the first section at a first rate and cooling the second section at a second rate that is different from the first rate. However given that Klinkaii disclose the temperatures of the platens are controllable, absent a showing of unexpected results, a person having ordinary skill in the art at the time of invention would have found it obvious to optimize the temperature of the platens.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744